NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANNA SAC,

                   Plaintiff,
                                                            Civ. No. 19-12056
         v.
                                                            OPINION
ERIC HOLDER, Former U.S. Attorney
General, BARACK H. OBAMA,
MICHELLE OBAMA, ROBERT
KHUZAMI, PREET BHARARA, and
KATHERINE KELLY,

                   Defendants.

THOMPSON, U.S.D.J.
                                       INTRODUCTION

       This matter comes before the Court upon the Application to Proceed in Forma Pauperis

filed by Plaintiff Anna Sac. (ECF No. 8.) The Court has decided the Application based on

Plaintiff’s written submissions, pursuant to Local Civil Rule 78.1(b). For the reasons stated

herein, the Application to Proceed in Forma Pauperis is granted, but the Complaint is dismissed.

                                        BACKGROUND

       Plaintiff brings this case against a former President and First Lady of the United States, a

former United States Attorney General, a former United States Attorney for the Southern District

of New York, a former Director of the Division of Enforcement at the Securities and Exchange

Commission, and Plaintiff’s former supervisor at Bristol-Myers Squibb. (Compl. at 1–3, ECF

No. 1.) She alleges the following:


                                                 1
        In 2012 I sued my former employer . . . . During that lawsuit I was forbidden to
        tell my lawyer and the judge that my computers, internet, phones and other
        electronic devices were under surveillance since I contacted the Securities and
        Exchange Commission (SEC) in May 2011. During that time my former employer
        was under [a] Deferred Prosecution Agreement with the SEC and Corporate
        Agreement with DOJ. However, since [Defendant] President Obama needed my
        former employer for [an] Obamacare Plan, instead of investigating my former
        employer, the SEC ([Defendant] Rob Khuzami), DOJ ([Defendant] Eric Holder),
        and [Defendant] President Obama invaded my privacy. Using fake personas, they
        infiltrated pharmaceutical social media called Cafepharma and coerced me into
        secrecy and obedience. They have made numerous threats and monitored me
        against my will. Their motif [sic] was to make me sign the Settlement Agreement
        with BMS and force me to divorce my husband.

(Compl. at 3.)

        On August 2, 2019, Plaintiff filed the present Application to Proceed in Forma Pauperis.

The Application includes an affidavit showing that Plaintiff has no income and is not employed.

(Appl. at 1–2, ECF No. 8.) While her husband is employed (id. at 2), it appears that the couple is

getting divorced (see Ex. to Letter at 1, ECF No. 7-1). Plaintiff has $400 cash. (Appl. at 2.) She

reports owning a home worth $1.5 million, though it is not clear whether it has been paid off. (Id.

at 3–4.) The Application to Proceed in Forma Pauperis is currently before the Court.

                                       LEGAL STANDARD

        In considering an application to proceed in forma pauperis, the court generally conducts a

two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the court

determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

initial inquiry, the litigant must file an application that includes an affidavit of indigence stating

the individual’s total income, assets, and inability to pay filing fees. See § 1915(a)(1); Glenn v.

Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the court determines whether

the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money
                                                   2
damages from defendants who are immune from such relief. See § 1915(e)(2)(B); Roman, 904

F.2d at 194 n.1.

                                           DISCUSSION

       At the first step, Plaintiff is eligible to proceed in forma pauperis. She is not employed

and reports no other sources of income. (Appl. at 1–2.) While Plaintiff owns a house worth a

substantial amount of money, it is not clear that Plaintiff could access any of the equity in it,

particularly in light of the pending divorce proceedings. The Court is satisfied that Plaintiff may

proceed without paying fees.

       At the second step, however, the Complaint is dismissed. A court may dismiss a

complaint sua sponte if the facts therein are factually frivolous—that is, “irrational or . . . wholly

incredible,” “clearly baseless,” “fanciful,” “fantastic,” or “delusional.” Denton v. Hernandez, 504

U.S. 25, 32–33 (1992) (quoting Nietzke v. Williams, 490 U.S. 319, 325, 327–28 (1989)); see also

Hiltner v. Disney Corp., 2005 WL 2897492, at *1–2 (D.N.J. Oct. 31, 2005) (finding frivolous a

lawsuit that, like others before it, “allege[d] that various characters and events portrayed in

[Steven] King’s novels are based on the Plaintiff and private events of her or her family”);

Kierstead v. Suter, 903 F. Supp. 801, 802–03 (D.N.J. 1995) (dismissing claims that government

conducted medical tests on the plaintiff, poisoned her, and used a computer program to cause her

to gain weight). In making that determination, the court need not, as it would under a Rule

12(b)(6) motion, accept all pleaded facts as true. Denton, 504 U.S. at 32.

       The Complaint in this case is factually frivolous. It is not far-fetched to imagine that the

federal government might surveil ordinary people, but Plaintiff’s accusations—that high-ranking

government officials spied on her in order to gain her employer’s support for an Obamacare plan



                                                  3
and to force her to settle a lawsuit with her employer and divorce her husband—stretch the

bounds of believability. Therefore, the Complaint is dismissed.

                                        CONCLUSION

        For the foregoing reasons, the Application to Proceed in Forma Pauperis is granted, and

the Complaint is dismissed. An appropriate Order will follow.

Date:    8/14/19                                            /s/ Anne E. Thompson
                                                           ANNE E. THOMPSON, U.S.D.J.




                                                4
